Citation Nr: 1126613	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  09-34 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from June 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

The Veteran provided testimony before a Decision Review Officer at the RO in July 2009 and the undersigned Acting Veterans Law Judge at a Travel Board hearing in November 2010; transcripts of both hearings have been associated with the Veteran's claims file.  Subsequent to his Board hearing, the Veteran submitted additional evidence consisting of private treatment records with a waiver of agency of original jurisdiction (AOJ) consideration in January 2011.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran seeks service connection for a cervical spine disorder and a left shoulder disorder, which he attributes to a floor board falling and striking him across the left shoulder, back, and head.  

Service treatment records (STRs) show that the Veteran was struck across the right shoulder in February 1971.  An X-ray showed no significant abnormalities.  The impression was negative anterior right shoulder.  During the November 2010 Board hearing, the Veteran testified that his STRs indicated the wrong shoulder was injured in service.  See Board hearing testimony pp. 5 - 7.  He stated that he was hit across the back and the back of his head.  He further stated that he had a contusion, a bruise, and a bump on the left posterior shoulder blade.  The Veteran, a registered nurse, has also reported a continuity of symptomatology that has increased in severity over time.  Additionally, he has submitted lay statements from his spouse, mother, and a long-time friend detailing his report of the initial injury and continuity of symptomatology.

Post-service private medical records show that the Veteran complained of and sought treatment for neck and bilateral shoulder pain.  An August 1989 MRI of the cervical spine was normal.  In December 1990 the Veteran complained of chronic and progressive pain in his cervical spine region with radiation into the shoulders and arms.  The diagnosis was chronic neck pain secondary to degenerative cervical spine disease, acute exacerbation.  In November 1998 the Veteran complained of neck pain for the last 20 years.  He recalled an injury while in service during which a large object fell across the back of his head.  He reported that he has had persistent symptoms since that time.  The physician referenced MRI scans from 1995 that are not part of the Veteran's file.  An X-ray revealed a large anterior osteophyte developing at C6-7.  The impression was C6-7 degenerative disc disease with mechanical neck pain.  An undated office note from Dr. Robinson noted that the Veteran complained of neck pain.  The physician noted that the Veteran had a cervical spine fixation in the past and recovered fairly well.  He also noted that an MRI taken several years ago showed a C5-C6 and C6-C7 disc problem that accounted for radiculopathy.  The diagnosis was cervical radiculopathy.  A May 2009 note diagnosed the Veteran with chronic cervicalgia.  

Additionally, in a January 2011 statement, Dr. Robinson, the Veteran's private treating physician, diagnosed chronic neck pain and cervical radiculopathy and opined that the Veteran's cervicalgia and cervical radiculopathy is due to his injury sustained in February 1971 during service.  However, Dr. Robinson did not offer a rationale for this opinion.  Therefore, in light of such opinion and the Veteran's statements regarding his in-service injury and continued symptomatology, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the current nature and symptomatology of his neck and left shoulder disorders.  See 38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board further notes that the Veteran has reported seeking private treatment over the years for his neck and left shoulder disorders.  While he has indicated that a number of the physicians are deceased or have destroyed their records, the Veteran should be given another opportunity on remand to identify any treatment records he wishes for VA to obtain in connection with his appeal, to include records pertaining to the above-referenced 1995 MRI and cervical spine fixation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his neck and left shoulder disorders since service, to include records pertaining to the above-referenced 1995 MRI and cervical spine fixation.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his neck and left shoulder disorders.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all neck and/or left shoulder disorders found to be present.  For any diagnosis made, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed neck and/or left shoulder disorders are etiologically related to the Veteran's military service, to include his claimed in-service injury.  The examiner should also indicate whether the Veteran had arthritis of the neck and/or left shoulder within one year of his service separation in March 1973 and, if so, s/he should describe the manifestations. 

In offering any opinion, the examiner must consider the full record, to include the lay statements submitted by or on behalf of the Veteran regarding the incurrence of his neck and left shoulder disorders and the continuity of symptomatology as well as Dr. Robinson's January 2011 opinion that the Veteran's cervicalgia and cervical radiculopathy is due to his injury sustained in February 1971 during service.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


